Clear and convincing evidence established that respondent-appellant had permanently neglected the children where, despite the agency’s diligent efforts, he failed to plan for their future or maintain contact (Social Services Law § 384-b [7] [a]; see, Matter of Sheila G., 61 NY2d 368). Such efforts by the agency are "subject to the rule of reason” (Matter of O. Children, 128 AD2d 460, 464), and the agency "is not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has embarked on a diligent course but faces an utterly un-co-operative or indifferent parent should nevertheless be deemed to have fulfilled its duty.” (Matter of Sheila G., supra, at 385.) As domestic violence was the primary obstacle preventing family reunification, respondent-appellant’s denial of abusive behavior and failure to utilize rehabilitative services evidenced his failure to plan for the future of the children (see, Matter of Robin PP., 222 AD2d 762). He also failed to maintain regular contact with the children (see, Matter of Star Leslie W., 63 NY2d 136, 143). *316Concur—Murphy, P. J., Milonas, Wallach, Ross and Nardelli, JJ.